Citation Nr: 0815936	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-33 007	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins and, 
if so, whether service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active duty service from August 1954 to 
September 1957 and additional service in the Army National 
Guard, including on active duty for training (ACDUTRA), from 
September 1974 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2004 and July 2005 rating decisions by a Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2008, as support for his claims, the veteran 
testified at a hearing at the Board's offices in Washington, 
DC.  The undersigned Veterans Law Judge presided.

After reopening the claim for varicose veins on the basis of 
new and material evidence, the Board is remanding this claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration 
before readjudicating this claim on the underlying merits.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for varicose veins, essentially concluding that 
the evidence received was cumulative and redundant of 
evidence already of record.

2.  The additional evidence received since that October 2001 
rating decision includes a medical opinion indicating the 
veteran's varicose veins are related to his military service.



3.  The veteran, even by his own admission, did not serve in 
military operations in the Republic of Vietnam; his diabetes 
mellitus first manifested many years after his military 
service had ended and has not been linked by competent 
medical evidence to his active duty military service or 
ACDUTRA, including to his claimed handling of chemicals and 
herbicides while in service.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied the 
veteran's petition to reopen his claim for service connection 
for varicose veins is final. 38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  However, new and material evidence has been received 
since that decision to reopen this claim of service 
connection for varicose veins. 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service or ACDUTRA. 38 U.S.C.A. §§ 101, 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed, the Board is reopening and remanding 
the veteran's claim for service connection for varicose 
veins.  As a result, there is no need to discuss whether 
there has been compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), insofar as providing him Veterans Claims 
Assistance Act (VCAA) notice of the specific reasons, etc., 
his claim was previously denied.  And as for discussing 
whether there otherwise has been compliance with the VCAA's 
remaining notice and duty to assist provisions concerning 
this claim, this will be temporarily postponed pending 
completion of the additional development of this claim 
on remand.  The discussion of the VCAA as it applies to the 
other claim for diabetes mellitus follows.

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection for 
Varicose Veins

The procedural history of this appeal shows that service 
connection for varicose veins was initially denied by the RO 
in a July 1996 rating decision.  At that time, the RO 
acknowledged the unavailability of the veteran's 
service medical records.  But that notwithstanding, the RO 
determined there was no medical evidence etiologically 
linking the veteran's diabetes mellitus to his military 
service.  He was notified of that decision contemporaneously, 
but he did not file a timely notice of disagreement (NOD) and 
substantive appeal (VA Form 9 or equivalent statement) to 
perfect an appeal to the Board.  38 C.F.R. § 20.200.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final and binding based on the 
evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  So that July 
1996 rating decision became final and binding on the veteran 
in the absence of a timely notice of disagreement and 
substantive appeal. See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen his claim in August 2000.  In 
an October 2001 rating decision, the RO declined to reopen 
his claim, concluding there was no new and material evidence 
to permit doing this.  He was notified of that decision in 
November 2001, and, again, a notice of disagreement and 
substantive appeal were not filed.  So that October 2001 
rating also became final and binding on him based on the 
evidence then of record.  Id.



In February 2003, the veteran again attempted to reopen his 
claim.  Among the additional evidence received in conjunction 
with his petition to reopen was an August 2003 statement from 
a VA physician.  In the statement the physician opined that 
the veteran's varicose veins almost certainly could be traced 
to his military service.  In a January 2004 rating decision, 
it was determined that new and material evidence had not been 
received to reopen this claim.  The veteran filed a timely 
notice of disagreement and substantive appeal, and this 
appeal ensued.

In the intervening August 2004 Statement of the Case, it was 
determined there was indeed new and material evidence to 
reopen this claim.  But the RO then denied the claim on the 
underlying merits.

Regardless of the RO's actions, when, as here, there is a 
prior final and binding denial of the claim, the Board must 
first determine whether new and material evidence has been 
submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the merits, but only after 
ensuring that the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.



New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The record shows that, since the October 2001 final rating 
decision, additional evidence has been received.  This 
additional evidence includes a medical opinion from a VA 
physician etiologically linking the veteran's current 
varicose vein disorder to his military service.  This type of 
medical nexus opinion is one of the requirements for the 
veteran to establish his entitlement to service connection 
for this condition.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed 
in-service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is compelled to conclude that, alone, this August 
2003 VA physician's opinion is new in that it is neither 
cumulative nor redundant, but also that it is material since 
it raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
varicose veins.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it would not be enough to convince the 
Board to grant a claim.



Inasmuch as new and material evidence has been received, the 
veteran's claim for service connection for varicose is 
reopened.  The Board also finds, however, that additional 
development is needed before it can readjudicate this claim 
on the underlying merits.  As such, this claim is being 
remanded.

II.  Service Connection for Diabetes Mellitus

Duties to Notify and Assist

VA has complied with the duty-to-notify-and-assist provisions 
of the VCAA as they apply to this claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  A letter from the RO dated in 
September 2005:  (1) informed the veteran of the information 
and evidence not of record that is necessary to substantiate 
this claim; (2) informed him of the information and evidence 
that VA will obtain and assist him in obtaining; (3) informed 
him of the information and evidence he is expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to the claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim." Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In a more recent March 2006 letter, VA also complied with the 
holding of the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), which states that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2006 letter apprised him of the 
downstream disability rating and effective date elements of 
his claim.



In addition, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the additional VCAA notice in the March 
2006 letter, the RO has gone back and readjudicated the 
veteran's claim in the March 2007 SSOC.  So although he did 
not receive this additional - albeit necessary, notice 
before initially adjudicating his claim, the RO has since 
reconsidered his claim after providing this notice such that, 
under Mayfield IV and Prickett, the timing error in the 
provision of this notice has been rectified.  It therefore 
follows that not receiving this notice prior to the initial 
adjudication of the claim is nonprejudicial, i.e., harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The RO has obtained the veteran's Army National Guard 
medical records.  His Social Security Administration (SSA) 
records have been destroyed, according to that agency.  And 
VA has made efforts to obtain his active duty service 
records, but apparently those records are unavailable.  The 
record on appeal includes correspondence between VA, the 
National Personnel Records Center (NPRC), and the veteran 
with notification to him that his service records are 
unavailable.  Seemingly all methods have been exhausted in 
attempting to secure any additional service records.  The 
Board acknowledges that VA has a heightened duty to assist 
and to search for alternative medical records when service 
medical records (SMRs) are missing or presumed destroyed.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Here, 
though, the Board finds no basis for further pursuit of 
additional SMRs, as such efforts would be futile.  See 38 
C.F.R. § 3.159(c)(2) & (3) (2007).   

The Board also realizes VA has not obtained a medical nexus 
opinion concerning the etiology of the veteran's diabetes 
mellitus - and, in particular, whether it is related to his 
military service.  But, as will be discussed, there is no 
pertinent medical evidence sufficient to support this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  So 
there, in turn, is no basis for obtaining a VA medical 
opinion.  The Board is satisfied that the duty to assist has 
been met. 38 U.S.C.A. § 5103A.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term 
"active military, naval, or air service" includes:  (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury - but not disease, incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if manifest to a 
compensable degree of at least 10 percent within one year of 
discharge from service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp 2005); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection also may be allowed on a presumptive basis 
for certain conditions, such as diabetes mellitus, as a 
result of exposure to herbicides (including the dioxin in 
Agent Orange).  See 38 C.F.R. §§ 3.307, 3.309.  
However, service connection for exposure to herbicides is 
specifically linked to those veteran's with service in the 
Republic of Vietnam, unless it is established the veteran's 
service outside of Vietnam involved such exposure.  
See 38 C.F.R. § 3.307(a)(6).

As mentioned, the veteran's service medical records are 
unavailable for consideration, and the Board is well aware of 
its heightened duties in this circumstance, including the 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, as this line of precedent cases also indicate, 
missing service medical records, while indeed unfortunate, 
does not obviate the need for the veteran to have medical 
nexus evidence supporting his claim, that is, medical 
evidence linking his currently claimed condition to his 
military service.  There is no reverse presumption in favor 
of granting his claim.

The veteran asserts that he has diabetes mellitus as a result 
of exposure to chemicals, including Agent Orange, during his 
active military service, when his duties required the 
cleaning of aircraft.

Review of the veteran's DD Form 214, Certificate of Release 
or Discharge from Active Duty, verifies his period of active 
service from August 1954 to September 1957.  But it is not 
contended, nor otherwise shown by the record, that he served 
in military operations in the Republic of Vietnam from 
January 1962 to May 1975, a threshold requirement for 
consideration of a claim based on exposure to herbicides - 
unless, as mentioned, it is established he was exposed to 
toxic herbicides outside of Vietnam, which, in this 
particular instance, has not been proven.  See 38 C.F.R. §§ 
3.307(a)(6).  Therefore, notwithstanding the current medical 
diagnosis of diabetes mellitus, his claim does not meet the 
threshold requirement of Republic of Vietnam service pursuant 
to 38 C.F.R. § 3.309(e).  As a consequence, his claim for 
service connection for diabetes mellitus as due to exposure 
to herbicides under 38 C.F.R. §§ 3.307 and 3.309 has no 
merit.

The Federal Circuit Court has held, however, that a claimant 
is not precluded in these type situations from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

So the Board will now adjudicate the veteran's claim for 
service connection for diabetes mellitus on the alternative 
premises this condition was directly incurred in service and 
presumptively, within one year of his discharge.

As already indicated, the veteran's service medical records 
are unavailable.  But his Army National Guard medical records 
concerning his service from 1974 through 1983 are available 
for consideration, and they are unremarkable for any 
complaints, findings, or diagnoses of diabetes mellitus.  
There are no pertinent interim post-service medical records.

The record includes a VA medical entry dated in April 2001 
showing the veteran received treatment for diabetes mellitus.  
In an April 2003 VA clinical record it was reported that he 
had non-insulin dependent diabetes mellitus (NIDDM) since 
1989.  More recent VA clinical records through 2006 show 
ongoing treatment for his diabetes mellitus.  

The veteran's claim meets the initial necessary component of 
service connection, namely, current medical evidence of 
disability since diabetes mellitus is clinically shown.  
Hickson, supra.  See, too, Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) (Service connection presupposes a current 
diagnosis of the claimed condition).  So the determinative 
issue is whether his diabetes mellitus is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
it is in this critical respect that his claim fails.



The clinical data shows the veteran's diabetes mellitus was 
first reported in 2001, with a later reported history of the 
disease dating it back to 1989, still even if true 
approximately 32 years after his military service ended.  
Importantly, his ACDUTRA medical records covering the 1970's 
through early 1980's are also unremarkable for medical 
evidence of diabetes mellitus.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (indicating it is 
appropriate to consider the veteran's entire medical history, 
including a lengthy period of absence of relevant 
complaints.)

Based on these findings, or more specifically the lack 
thereof, it must be concluded that diabetes mellitus was not 
shown during service or to a compensable degree of at least 
10 percent within one year after service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.1, 3.303, 3.307, 
3.309.

It is also very important to point out that the entire record 
on appeal does not include a medical opinion or medical 
evidence indicating the veteran's diabetes mellitus either 
began while he was in service, during the one-year 
presumptive period after service, or that it is related to 
his claimed exposure to chemicals and Agent Orange during 
service or is the result of his ACDUTRA service in the Army 
National Guard for that matter.  Indeed, the only evidence 
even suggesting his diabetes mellitus is related to his 
military service is his own unsubstantiated lay statements 
and testimony.  But as a layman, he is not competent to 
attribute this condition to his military service. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions, including on 
causation).  He is only competent, for example, to testify 
about symptoms that he has experienced, not to attribute 
these symptoms to any claimed incident involving his military 
service, exposure to Agent Orange included.  See 38 C.F.R. § 
3.159(a)(2).  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 



For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus - in turn meaning the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  The veteran's appeal for 
service connection for diabetes mellitus is therefore denied.


ORDER

The petition to reopen the claim for service connection for 
varicose veins is granted, subject to the further development 
of this claim on remand.

Service connection for diabetes mellitus is denied.


REMAND

The veteran's claim for service connection for varicose veins 
has been reopened, and the Board finds that additional 
development is needed before it can readjudicate this claim 
on the underlying merits, i.e., on a de novo basis.

As mentioned, in an August 2003 statement, a VA physician 
opined that the veteran's varicose veins almost certainly 
could be traced to his time in service.  Curiously, though, 
there is no indication this VA physician reviewed the 
veteran's records, including his service medical records, 
which are missing.  There also was no discussion of the 
rationale of the opinion.  So further medical comment is 
needed to decide this claim.  See again McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA medical 
examination to determine whether his 
varicose veins are related to his military 
service.  And to facilitate making this 
important determination, his claims file, 
including the August 2003 statement from 
the physician at the VAMC in Hampton, 
Virginia, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.  Also 
provide a complete copy of this remand.  
Following the examination and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
varicose veins are related to his military 
service.  The examiner must discuss the 
rationale of the opinion.
		
2.  Then readjudicate the claim in light 
of this additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


